COLE, Judge.
Plaintiff, Eric Guirard, appeals from the trial court’s refusal to grant a preliminary injunction. We are asked to dismiss this appeal on the ground of mootness and to assess damages for frivolous appeal.
Guirard sued the defendant-appellee, 2001 of Baton Rouge, Inc., asking for a preliminary and a permanent injunction, a declaratory judgment and damages. The basis for Guirard’s suit was the defendant’s policy of denying admittance to its nightclub to persons under the age of twenty-one.
When suit was filed, Guirard, whose birth date was July 13, 1958, was twenty years old. When this appeal was taken, Guirard had reached the age of twenty-one. Also, counsel for Guirard acknowledged in his appellate brief that the policy of defendant had been changed to admit persons between eighteen and twenty-one.
On this appeal, Guirard asks us to reverse the trial court and order a preliminary injunction enjoining the defendant from excluding persons between the ages of eighteen and twenty-one. The only matter cov*1009ered in the trial court’s judgment was the denial of a preliminary injunction. The hearing below was expressly limited, at defendant’s request, to the issue of the preliminary injunction. Guirard’s request for damages and for a declaratory judgment on the constitutionality of defendant’s admission policy are still pending before the district court and, after a hearing and judgment, will be subject to appeal to this court.
We agree with defendant that the question of Guirard’s entitlement to a preliminary injunction is moot. Defendant has abolished the admission policy which Gui-rard wants to enjoin, and even if the former admission policy is reinstated, Guirard would not be affected since he is now twenty-one. The issuance of an injunction at this point would serve no purpose. It is not the function of appellate courts to give opinions on moot questions. Cox v. Watts, 329 So.2d 917 (La.App. 1st Cir. 1976).
Damages for frivolous appeal are denied. C.C.P. art. 2164.
For the foregoing reasons, the appeal is dismissed as moot. All costs are to await a final determination.
APPEAL DISMISSED.